TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-08-00318-CV



                        Allandale Neighborhood Association, Appellant

                                                  v.

            The City of Austin; Lincoln Property Company Commercial, Inc. and
                             Lincoln Northcross, Ltd., Appellees


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL DISTRICT
    NO. D-1-GN-07-001957, HONORABLE MARGARET A. COOPER, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant has informed this Court that it wishes to withdraw its notice of appeal,

explaining that no final decision has been reached in the underlying case. Appellees have informed

this Court that they do not object to appellant’s request. We therefore grant appellant’s request and

dismiss the appeal. Tex. R. App. P. 42.1(a)(2).




                                              ___________________________________________

                                              David Puryear, Justice

Before Justices Patterson, Puryear, and Henson

Dismissed

Filed: June 26, 2008